Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 46-63 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 46:  
“an electrode material layer having a contiguous length” 
“a pair of III-N materials of a first conductivity type on opposite sides of the electrode material layer along the contiguous length”
“within the diode anode region, the electrode material layer is in direct contact with at least one of the first or second III-N material layers”

b.	The limitations in claim 59:  
”forming a dummy gate that extends a length over a transistor gate region of the III-N heterostructure, and over an adjacent diode anode region of the III-N heterostructure”
“replacing a first portion of the dummy gate with a gate stack comprising a gate dielectric material and an electrode over the gate dielectric material”
“replacing a second portion of the dummy gate with the electrode in direct contact with at least one III-N material layer of the III-N heterostructure”


a.  an electrode material layer having a contiguous length, a pair of III-N materials of a first conductivity type on opposite sides of the electrode material layer along the contiguous length, and within a specific diode anode region, the electrode material layer is in direct contact with at least one of specific first or second III-N material layers.    
b.  forming a dummy gate that extends a length over a transistor gate region of a specific III-N heterostructure, and over an adjacent diode anode region of the III-N heterostructure, and replacing a first portion of the dummy gate with a gate stack comprising a gate dielectric material and an electrode over the gate dielectric material, and replacing a second portion of the dummy gate with the electrode in direct contact with at least one III-N material layer of the III-N heterostructure.  

As to claim 46, the prior art of record does not show the limitations “an electrode material layer having a contiguous length”, “a pair of III-N materials of a first conductivity type on opposite sides of the electrode material layer along the contiguous length” and “within the diode anode region, the electrode material layer is in direct contact with at least one of the first or second III-N material layers” in the overall context of the claim.  The reference(s) previously of record are likely some of the best references available, along with US 2017/0179115 most likely.  However here there is no reference that will simultaneously address all of these limitations on its own.  The previous primary reference likely has an issue addressing the electrode material layer and contiguous length limitations (as well as them being brought through the rest of the language of the claim), as well as the direct contact limitation.  The 115’ reference would likely have trouble addressing the pair of III-N materials limitation in total, but will definitely have an issue addressing the “along the contiguous length” limitation regarding that same pair 

As to claim 59, the office refers to the previously set forth reasons for allowance in the prior action.  

The limitations in claims 46 and 59 are sufficient to distinguish claims 47-58 and 60-63 which depend from claims 46 and 59 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891